This is an appeal by the protestant from a judgment of the Court of Tax Review denying the protest of the St. Louis-San Francisco Railway Company against certain Oklahoma county township levies for the drag fund for the official year commencing July 1, 1930.
There is herein involved the validity and application of section 10203, C. O. S. 1921, and in addition thereto it is here contended that the evidence is not sufficient to support the judgment of the Court of Tax Review. *Page 127 
In Re Protest of Bliss, 142 Okla. 1, 285 P. 73, this court held:
"A proceeding before the Court of Tax Review partakes more of the nature of an equitable proceeding, and a judgment of that court on question of fact will not be reversed unless it is clearly beyond the weight of the evidence."
In our opinion the judgment of the Court of Tax Review is not clearly beyond the weight of the evidence.
The other questions of law presented were determined by this court in Re Protest of St. Louis-S. F. Ry. Co., 149 Okla. 45,299 P. 184, and in Re Protest of St. Louis-S. F. Ry Co.,149 Okla. 53, 299 P. 190. Therein this court held:
"The provisions of section 10203, C. O. S. 1921, requiring the designating of dragable roads and the appointment of the township superintendent, are directory and not prerequisite and jurisdictional to the right of the county excise board to levy a road drag tax of two mills for road drag purposes."
Upon the authorities cited, the judgment of the Court of Tax Review is affirmed.
LESTER, C. J., and RILEY, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., and HEFNER, J., absent.